Citation Nr: 0831305	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-17 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel injury to the left knee.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungus condition of the hands.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In correspondence received by the Board in December 2007, the 
veteran requested a separate evaluation for neurological 
symptomatology associated with his musculoskeletal disability 
(degenerative arthritis of the lumbosacral spine).  In that 
correspondence, the veteran also requested service connection 
for a fungus condition of his left ear.  These issues are not 
presently before the Board, therefore, the Board refers them 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence for and against the veteran's account of 
sustaining a shrapnel injury to the left knee when in service 
is relatively equal.

2.  By an unappealed decision dated in February 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for a fungus condition of the hands. 	

3.  Evidence submitted subsequent to the February 1996 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  Residuals of shrapnel injury to the left knee were 
incurred during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2007).  

2.  The rating decision of February 1996 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995). 

3.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a fungus condition of the hands.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim on the merits, the 
Board must ensure no additional notice or assistance is 
required.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in September 2005, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Although no longer required by the 
regulations, the RO also requested that the veteran send any 
evidence in his possession that pertained to the claims.  See 
73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b)(1)) (to be codified at 38 C.F.R. pt. 3).  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Although the AOJ did not provide the notice pertaining to the 
disability rating and effective date elements until after 
initial adjudication of the claims, it readjudicated the 
claims and issued a supplemental statement of the case in 
October 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

With respect to the notice required when a claimant is 
attempting to reopen a previously disallowed claim, the Board 
finds the RO has satisfied this duty as well.  There is some 
discrepancy in the claims file as to what claim the veteran 
is attempting to reopen.  In the correspondence giving rise 
to the issues currently on appeal, dated in August 2005, the 
veteran stated that he felt his claims that were previously 
denied because they were not well-grounded should be 
readjudicated.  As shown by the RO's September 2005 
correspondence to the veteran, the RO considered this to be a 
request to reopen several claims; among them were claims for 
a hand condition and for a fungus condition.  The RO informed 
the veteran that his claim for a hand condition had 
previously been denied in November 1961, and his claim for a 
fungus condition in February 1996.  

The December 2005 rating decision-currently on appeal-
however, showed that the RO combined the hand and fungus 
condition claims into one issue.  Moreover, in that document 
the RO explained that the veteran had not filed a claim for a 
fungus condition until July 1995.  The RO did not refer to 
the November 1961 rating decision, but a hand-written 
notation on the veteran's July 1995 correspondence indicates 
that the RO apparently determined that the hand claim had 
been erroneously coded in the November 1961 rating decision 
as a condition for which service connection was denied.  The 
RO also noted that the veteran's hand condition 
(dermatophytosis and onychomycosis) had been found during a 
VA examination in 1961 that was conducted for pension 
purposes only.  Indeed, there is no evidence in the claims 
file that the veteran had filed a service connection claim 
for a hand/skin disability prior to the November 1961 rating 
decision.  Thus, it appears that the RO recognized that its 
reference in the initial September 2005 VCAA notice to the 
November 1961 rating decision as a previous denial for 
service connection for a hand disability was erroneous.  The 
Board agrees, and thus finds that the claim sought to be 
reopened was first denied in February 1996.  

With respect to the February 1996 decision, the RO informed 
the veteran in its September 2005 correspondence that he had 
previously been denied service connection for a fungus 
condition and ear damage in February 1996.  The RO informed 
the veteran that this claim had been denied because the 
evidence did not establish that he suffered from a fungus 
condition in service.  The RO also informed the veteran that 
to reopen the claim, he needed to submit new and material 
evidence.  The RO provided the veteran with the applicable 
definition of new and material evidence.  

Moreover, in his notice of disagreement, dated in January 
2006, the veteran asserted that his claim for "fungus" had 
previously disallowed as not well-grounded.  The February 
1996 rating decision shows that the RO determined that 
because the evidence did not demonstrate the existence of the 
claimed condition and its possible relationship to service, 
that he had not satisfied the well-grounded claim requirement 
that was in effect at that time.  See 38 U.S.C.A. § 5107(a) 
(West 1991), amended by 38 U.S.C.A. § 5107(a) (West 2002).  
Thus, the veteran demonstrated actual knowledge that it was 
the claim denied in February 1996 he was attempting to 
reopen.  See Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) 
(acknowledging that VA may demonstrate lack of prejudice by 
demonstrating that a notice defect was cured by actual 
knowledge on the part of the veteran).  Thus, the erroneous 
reference to the November 1961 denial in the September 2005 
VCAA notice was harmless error.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008; 38 C.F.R. § 3.159 (2007).  For an original 
service connection claim, the duty to provide a medical 
examination or obtain a medical opinion arises only if, among 
other things, the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but establishes that the veteran suffered an event, 
injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period.  
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007), see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Whether a veteran's claim that he suffered an event, 
injury, or disease in service is credible is a determination 
that the Board must make.  McLendon, 20 Vet. App. 79, 82 
(2006).  For claims to reopen finally adjudicated claims, VA 
must provide a medical examination or obtain a medical 
opinion only if new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4)(iii) (2007).  

Here, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records.  The veteran has not identified any other 
relevant records or requested that VA obtain any records on 
his behalf. 
The veteran was not provided with an examination for either 
of the claimed disabilities.  However, the Board does not 
find that the failure to provide examinations for these 
conditions is remandable error.  As for the shrapnel injury 
claim, for reasons explained more fully below, the Board 
finds that the veteran did not sustain such an injury in 
service.  Also for reasons explained more fully below, the 
Board does not find that new and material evidence has been 
presented with respect to the fungus condition of the hands 
claim.  Thus, VA had no duty to provide a medical examination 
for either of the claimed conditions and the failure to do so 
is not a breach of its duty to assist.  Accordingly, the 
Board will proceed with appellate review.

Service Connection Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran is claiming service connection for residuals of a 
shrapnel injury he alleges he sustained while on the Island 
of Saipan when he was stationed there in February 1945.  In a 
written statement received in December 2005, the veteran 
described how a U.S. plane crashed into a "bomb-dump" 
shortly after takeoff.  The veteran stated he was with his 
battalion across a ravine from the bomb-dump at the time.  
The veteran stated he pushed two buddies into the ravine, 
injuring his back in the process.  The veteran also recalled 
that one of his buddies, possibly R.W., told him he had blood 
on his left knee.  At that point, the veteran realized he had 
been hit with shrapnel.  The veteran stated he kept the piece 
of shrapnel as a souvenir.  

The veteran also submitted several photographs in support of 
his claim.  One photograph, received in December 2005, 
depicts the veteran holding a small object.  According to an 
accompanying statement, the small object is the shrapnel that 
came out of the veteran's left leg.  The veteran submitted 
three additional photographs in February 2007 that he claimed 
were of his left knee.  These photographs confirmed the 
presence of scarring on the left knee.  

The veteran also submitted lay statements from three 
individuals who claimed to have witnessed the bomb-dump 
explosion in February 1945 in Saipan.  In one statement, C.N. 
recalled an explosion in February 1945 after a U.S. plane 
skidded into a bomb-dump.  C.N. described hearing a loud boom 
and remembered that he and his comrades looked into the 
direction of the airfield and saw a ball of fire and a 
mushroom cloud.  C.N. recalled that the pilot was able to 
eject to safety.  

In another statement, which was in a letter addressed to the 
veteran, R.W. stated that he remembered the explosion and 
specifically remembered burying Marines who had been killed 
that day.  R.W. stated that the bomb-dump was directly across 
from the Service Battalion, "which outfit we were in at that 
time."  R.W. stated he remembered the veteran going to 
sickbay to get "taped up."  Although the veteran submitted 
this letter in February 2007, the veteran had previously 
submitted this letter in October 1955 in support of a spine 
disability claim he had filed.  

In a third statement, dated in November 2006, H.D. stated 
that he witnessed the bomb-dump explosion clearly and that he 
was assigned to the 2nd Marine Division Headquarters at the 
time.  H.D. recalled that they drove down to the site 
immediately after the explosion, which took several minutes.  
H.D. stated that their camp was one-half a mile from the 
explosion.  

As an October 2007 RO rating decision shows, the RO relied on 
these lay statements to find that the veteran was in fact 
near a bomb-dump explosion while on the Island of Saipan in 
1945 and that he was entitled to service connection for a low 
back disability as a result of this incident.  To the extent 
that these statements establish the occurrence of the 
explosion, they are probative.  Regarding the plausibility of 
the veteran's recollection of sustaining a shrapnel injury as 
a result of this explosion, only R.W.'s statement and the 
veteran's statements are of any probative value.  Although 
H.D. and C.N. described an event similar to what the veteran 
recalled, neither of their statements place the veteran in 
close proximity to the site of the explosion, which would be 
necessary for sustaining a shrapnel injury.  

R.W.'s statement is probative because it implied that both he 
and the veteran were assigned to the Service Battalion.  
R.W.'s statement describing their location as "directly 
across" from the bomb-dump supports the veteran's statement 
that he and his battalion were across a ravine from a bomb-
dump.  Although neither the veteran nor R.W. provided any 
estimation of the distance between them and the explosion, 
nothing in their statements place them so far away as to 
prelude the possibility of being close enough to sustain a 
shrapnel injury.  Additionally, although R.W. did not provide 
specifics of the veteran's medical treatment, his 
recollection supports the veteran's claim that he sustained 
at least some type of injury.   

Weighing against the veteran's claim is the absence of lay or 
medical evidence, from either the veteran's time in service 
or the several decades thereafter, showing the existence of a 
knee disability consistent with a shrapnel injury.  The Board 
has identified six VA examination reports dated between May 
1949 and May 1974 that included findings pertaining to the 
left leg, but without findings consistent with a shrapnel 
injury in the left knee.  

One of the veteran's own statements, received at the RO in 
November 1949, also weighs against his claim.  In that 
statement, he described the initial in-service event.  The 
veteran recalled that a plane failed to take off from the 
ground, resulting in it running into a stockpile of 500-pound 
bombs, causing an explosion.  At that time, the veteran 
dropped into a ravine, which he estimated to be ten feet 
deep.  The veteran stated he suffered a back injury, 
resulting in a sharp pain to his back.  The veteran recalled 
being treated at sickbay the following day and that a 
corpsman applied liniment and taped his back.  The lack of 
any reference to shrapnel wound at that time, which was less 
than six years after the injury, weighs against his claim.

Finally, the veteran's service medical records were 
completely negative for any subjective complaints of 
objective findings of any injuries to the knee.  These 
records included a separation examination report, dated in 
January 1947, in which skin and extremities were reported to 
be normal.  The service medical records also included a 
section entitled "scars, marks, etc.," dated in March 1947.  
In that document, scars of the pelvis, left arm, and head 
were noted, but there were no findings related to a left knee 
scar.

The lack of any medical findings consistent with a shrapnel 
injury to the left knee during service, shortly after 
service, or for several decades thereafter weighs against the 
veteran's claim.  However, the Board may not rely on such a 
lack of evidence alone to render the veteran's lay evidence 
not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  Weighing in favor of the veteran's claim 
are the photographs and R.W.'s corroborating statement.  The 
photographs of the knee scars are consistent with the type of 
injury the veteran described.  The small object the veteran 
was holding in the photo is consistent with a piece of 
shrapnel.  R.W.'s statement mostly corroborates the veteran's 
account and in no case does it contradict him.  The 
countervailing evidence does not directly contradict any of 
the evidence in support of his claim.  Under such 
circumstances the Board finds there exists an approximate 
balance of positive and negative evidence regarding the 
merits of this claim.  As such, the benefit of the doubt in 
resolving each the issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

As described more fully above, the veteran is attempting to 
reopen a claim that was denied in February 1996.  To reopen 
the claim, therefore, the Board must find that evidence 
submitted since the February 1996 decision is both new and 
material.  

Prior to the last final denial in February 1996, the 
pertinent evidence included the veteran's service medical 
records, a VA dermatology examination report, and various 
statements submitted by the veteran.  The service medical 
records were negative for a skin/fungus condition.  The VA 
dermatology examination report, dated in October 1961, shows 
that the veteran reported developing a pruritic vesicular 
reaction of the plantar feet while in Saipan in 1944.  The 
veteran reported that the problem periodically affected his 
hands.  On examination, Dr. D.B. diagnosed dermatophytosis 
with onychomycosis, and hyperhidrosis of the hands.  Similar 
findings were reported in VA examination reports dated in May 
1964 and January 1968.  

In a claim the veteran filed in July 1995, he alleged he was 
treated for a fungus condition while stationed at Saipan in 
1944.  

Evidence associated with the claims file after the last final 
denial of the claim in February 1996 included additional lay 
statements.  In his claim to reopen the previously disallowed 
claim, dated in January 2006, the veteran alleged he was 
treated for a fungus condition in service and also in the 
1940s at the Milwaukee, Wisconsin VAMC.  In a statement 
received in December 2005, the veteran alleged he was exposed 
to fungus from coral rock on Saipan.  

In a statement from D.G., the veteran's daughter, dated in 
February 2007, D.G. stated that she developed a skin rash as 
a teenager.  D.G. asserted that many of her siblings had the 
same rash, despite having different mothers.  The veteran was 
the father of each of these siblings.  D.G. stated that she 
felt the rash came from her father when he was overseas.  

The evidence submitted subsequent to the last final denial of 
the issue is not new and material.  At the time of the last 
final denial, the RO had concluded that there was no record 
of a fungus condition in the veteran's service medical 
records.  The RO also found there to be no medical evidence 
establishing that he was treated on a continuous basis since 
his discharge from service for this condition.  None of the 
evidence submitted subsequent to the last final denial 
relates to an unestablished fact necessary to substantiate 
the claim (i.e. that the veteran has a fungus condition of 
the hands that began during his active duty service).  38 
C.F.R. § 3.156(a) (2007).  The additionally submitted lay 
statements are cumulative and redundant of what was already 
in the claims file prior to the last final denial.  As such, 
they do not raise a reasonable possibility of substantiating 
the claim.  No new and material evidence has been submitted 
since the last final denial and the claim must not be 
reopened.


ORDER

1.  Service connection for residuals of shrapnel injury to 
the left knee is granted.

2.  New and material evidence having not been received, 
entitlement to service connection for a fungus condition of 
the hands, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


